NUMBER 13-14-00226-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                              IN RE LOUIS WAYNE TEETER


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Garza, Benavides, and Perkes
                       Memorandum Opinion Per Curiam1

        Relator, Louis Wayne Teeter, proceeding pro se, filed a petition for writ of

mandamus in the above cause on April 15, 2014, asking this Court to compel the trial

court to issue a ruling on relator’s motion to preserve evidence.2



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
id. R. 47.4 (distinguishing opinions and memorandum opinions).

        2 This original proceeding arises from trial court cause number 07-CR-92-F in the 214th District
Court of Nueces County. Relator’s conviction in that cause has already been addressed by direct appeal.
See Teeter v. State, No. 13–07–00578–CR, 2009 WL 4251166 (Tex. App.—Corpus Christi, July 23, 2009)
       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ of

mandamus should be denied. See id. It is relator’s burden to properly request and show

entitlement to mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–

Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”). In addition

to other requirements, relator must include a statement of facts supported by citations to

“competent evidence included in the appendix or record,” and must also provide “a clear

and concise argument for the contentions made, with appropriate citations to authorities

and to the appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, it is

clear that relator must furnish an appendix or record sufficient to support the claim for

mandamus relief. See id. R. 52.3(k) (specifying the required contents for the appendix);

R. 52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not met his burden to obtain relief. First, the petition for

writ of mandamus fails to comply with the Texas Rules of Appellate Procedure. See

generally TEX. R. APP. P. 52.3. Second, relator has not demonstrated that respondent

expressly refused to rule on relator’s motion or that an unreasonable amount of time has




(mem. op., not designated for publication), rev’d, No. PD–1169–09, 2010 WL 3702360 (Tex. Crim. App.
Sep. 22, 2010) (not designated for publication).
                                                2
passed since the motion was filed. See In re Dimas, 88 S.W.3d 349, 351 (Tex. App.—

San Antonio 2002, orig. proceeding); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—

Amarillo 2001, orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—

Houston [1st Dist.] 1992, orig. proceeding); accord O'Connor v. First Ct. of Appeals, 837
S.W.2d 94, 97 (Tex. 1992) (orig. proceeding).      Accordingly, the petition for writ of

mandamus is DENIED.


                                                                    PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of April, 2014.




                                           3